Opinion by
Foed, J.
In accordance with stipulation of counsel that the merchandise consists of silk scarves or squares similar in all material respects to those the subject of United States v. The Specialty House, Inc., Bryant & Heffernan, Inc., et al. (42 C. C. P. A. 136, C. A. D. 585), the merchandise was held dutiable as follows: (1) The items entered or withdrawn from warehouse for consumption prior to June 6, 1951, at 35 percent ad valorem under paragraph 1210, as modified by T. D. 51802; and (2) the items entered or withdrawn from warehouse for consumption on and after June 6, 1951, at 32% percent under said paragraph, as modified by T. D. 52739.